DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-11 are presented for examination.

Drawings
3.        The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph 0035 line  3 recites “temple portions 103a and 100b of the eyeglasses’ refereeing to fig 1B however temple portions 100b  is not shown. 
Paragraph 0048 line  5; Paragraph 0050 line 1 recites “ hologram unit 240” refereeing to fig 4A however hologram unit 240 not shown.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
4.        The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
 reference characters 103b in figure 1
            reference characters 440 in figure 4A. 
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.        Claims 1-3 and 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.         Claims 1-3 and 5-7  recites “first angle converter” and “second angle converter”; however, applicant specification fails to reasonably describe to one of ordinary skill person in the art which components of waveguide rea said first and second angle converter. 
        Claims 4, 8-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on rejected claims above.
     For examination purpose the office has interpreted  as best understood that said first and second angle converter as being portion of the waveguide used to redirect emitted light toward the left and right eye of user within the waveguide from light emitter (i.e. display/projecting device) . 

Claim Rejections - 35 USC § 102
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


9.        Claim(s)1-4, 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Amitai (PG Pub NO 2008/0025667).

As in claim 1, Amitai discloses an image display device for projecting image light as a virtual image (Par 0002, 0005 and Fig 5) disclose head-up display, comprising: 
an image light projector that emits the image light; (Fig 5 item 4, Fig 24 item 4) discloses display source
and a waveguide that propagates the image light, wherein the image light projector emits, as the image light, first image light and second image light, (Fig 7, 8 and Par 0068-0069) discloses waveguide (i.e. light-transmitting substrate 20 and 66) that propagates the image light (i.e. optical ray 74) emitted by display source to each eye of HUD (i.e. first image light and second image light)
wherein the waveguide (Fig 7-8) comprises: 
a propagator that propagates the first image light and the second image light in a first direction [(Fig 7 item 74, Fig 24-25) discloses light from the display source going in a first direction toward right and left eye of the HUD via waveguide 20 on  ; a first angle converter that emits the first image light in a second direction which is not parallel to the first direction; (Fig 8 item 68) disclose first angle converter that changes the direction of emitted light to a second direction which is not parallel to the first direction 
and a second angle converter that emits the second image light in a third direction which is not parallel to the first direction and is different from the second direction. [(Fig 7-18, 25 and Par 0008) discloses second angle converter disposed second side of the HUD to be used by second side (i.e. left eye), that changes the direction of second emitted light from the display (i.e. left side display) and direct  second image light in a third direction not parallel to the first direction and is different from the second direction.

As in claim 2, Amitai discloses the image display device according to 1, wherein the first angle converter is placed in a first region of the waveguide extending along the first direction, and wherein the second angle converter is placed in a second region of the waveguide extending along the first direction and different from the first region. (Fig 7-18, 25 and Par 0068-0069) discloses waveguide (i.e. light-transmitting substrate 20 and 66) that propagates the image light (i.e. optical ray 74) emitted by display source to each eye of HUD (i.e. first image light and second image light); thus, said first and second angle converter is placed in a first and second region of the right and left side waveguide extending along the first direction

As in claim 3, Amitai discloses the image display device according to claim 2, wherein the first angle converter and the second angle converter are placed at positions facing each other with respect to a center of the waveguide, wherein the first angle converter emits the first image light in a direction approaching a normal line extending from a center line of the waveguide along the first direction, thereby emitting the first image light in the second direction, and wherein the second angle converter emits the second image light in a direction approaching a normal line extending from the center line, thereby emitting the second image light in the third direction. (Fig 5 and Par 0002, 0008) discloses the image display device used to display content to left eye and the right eye of the user. (Fig 7-18, 25 and Par 0068-0069) discloses waveguide that would be disposed for each eye of the image display device having first angle converter and the second angle converter that are placed at positions facing each other with respect to a center of the waveguide opposite side of users eye and first angle converter emits the first image light in a direction approaching a normal line extending from a center line of the waveguide along the first direction, thereby emitting the first image light in the second direction, and wherein the second angle converter emits the second image light in a direction approaching a normal line extending from the center line, thereby emitting the second image light in the third direction 

As in claim 4, Amitai discloses the image display device according to claim 3, wherein when a half of an angular difference between the second direction and the third direction is defined as Ө, and when a viewing angle in a plane including the second direction and the third direction is FOV,  Ө ≤ (FOV / 2) is satisfied. (Par 0051-0062) discloses the relation of FOV  and angel of reflected light toward uses eye.

As in claim 10, Amitai discloses the image display device according to claim 1, wherein the image display device is configured as a head mounted display that can be worn on a head of a user. (Fig 5 and Par 0002, 0065) discloses the image display device is configured as a head mounted display

Claim Rejections - 35 USC § 103

10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.        Claim(s) 5-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (PG Pub NO 2008/0025667) in view of Brown et al (PG Pub NO 2014/0140653)

As in claim 5, Amitai discloses the image display device according to claim 2, wherein the first angle converter and the second angle converter are placed at positions where a first projection region in which the first angle converter is projected onto the waveguide and a second projection region in which the second angle converter is projected onto the waveguide overlap with each other. (Fig 7-18, 25) discloses waveguide that would be disposed for each eye of the image display device having first angle converter and the second angle converter that is positioned in first projection region (i.e. left or right side) in which the first angle converter is projected onto the waveguide and a second projection region (i.e. right or left side)in which the second angle converter is projected onto the waveguide. But fails to disclose the waveguide overlap with each other. However, Brown et al (Fig 2-7, 10, 19 and Par 0136) discloses two waveguides 101,102 having first angle converter (DIGI-I1 ) is projected onto the waveguide and second angle converter (DIGI-I2) is projected onto the waveguide and overlap with each other. 

As in claim 6, Amitai in view of Brown et al discloses the image display device according to claim 5, wherein the first angle converter and the second angle converter are arranged such that an overlapping region in which the first projection region and the second projection region overlap with each other extends along the first direction. Brown et al (Fig 2A and Par 0136) discloses first angle converter (DIGI-I1 ) and the second angle converter (DIGI-I2 ) are arranged such that an overlapping region in which the first projection region and the second projection region overlap with each other extends along the first direction.

As in claim 7, Amitai in view of Brown et al discloses the image display device according to claim 5, wherein the waveguide comprises: a first layer that includes the first angle converter and propagates the first image light; a second layer that includes the second angle converter and propagates the second image light; and a third layer that has a third refractive index different from both a first refractive index of the first layer and a second refractive index of the second layer, wherein the third layer is placed between the first layer and the second layer. (Brown et al; Fig 2A, 2B and 37) discloses waveguide compressing first layer that includes the first angle converter, second layer 

As in claim 8, Amitai in view of Brown et al discloses the image display device according to claim 1, wherein the image light projector comprises: a first generator that generates the first image light; a second generator that generates the second image light; and an optical element that transmits the first image light and reflects the second image light while, wherein the first generator and the second generator are arranged so that the first image light and the second image light propagate in a direction not parallel to each other in an optical path until the first image light and the second image light reach the optical element. (Brown et al; Fig 2A, 2B, 6, 7 and Par 0136-0139)

As in claim 9, Amitai in view of Brown et al discloses the image display device according to claim 1, wherein the image light projector emits the first image light and the second image light according to a time division scheme. (Brown et al; Fig 2A, 2B, 6, 7)

As in claim 11, Amitai in view of Brown et al discloses the image display device according to claim 1, wherein the image display device is configured to display an image on at least a portion of a front glass of a vehicle. (Brown et al; Par 0165, 0174 line 8-11) discloses the use of image display device is configured to display an image on at least a portion of a front glass of a vehicle.

Conclusion
13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 02/26/2022